      Case 2:20-cv-00770-JCZ-DMD Document 10 Filed 06/22/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


AMERICAN SERVICES INSURANCE                                       CIVIL ACTION
COMPANY, INC.
VERSUS                                                            NO: 20-770
EMMANUEL R. STEPTORE, et al                                       SECTION: "A"



                                  ORDER TO SHOW CAUSE



       IT IS ORDERED that plaintiff(s) show cause on or before July 24, 2020, by written

motion or memorandum, as is appropriate, to report the status thereof or show cause why certain

defendant(s) should not be dismissed for plaintiff's failure to prosecute.

       Failure to comply with this order may result in dismissal without further notice.

       New Orleans, Louisiana this 22nd day of June 2020.




                                                      JAY C. ZAINEY
                                              UNITED STATES DISTRICT JUDGE
